                Case 21-60006-lkg          Doc 22                   Filed 05/03/21                               Page 1 of 1




                IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE SOUTHERN DISTRICT OF ILLINOIS
       IN RE:                                                            )                  In Proceedings Under
                                                                         )                  Chapter 7
       HERBERT L. LYTTLE                                                 )
       ELLEN S. LYTTLE                                                   )                 Bk. No.: 21-60006
                                                                         )
                 Debtors.                                                )


                                                      ORDER

       This matter is before the Court on the Debtors’ Motion to Extend Time to file

Reaffirmation Agreement (Doc. #21). Said motion is GRANTED and the Discharge Date in this

case is extended thirty (30) days from the date of this Order for the limited purpose of allowing

the Debtors to file a reaffirmation agreement with creditor Nationstar Mortgage LLC d/b/a Mr.

Cooper.

       Counsel for the moving party shall serve a copy of this order by mail to all interested

parties who were not served electronically.



ENTERED: May 3, 2021
                                                         /s/ Laura K. Grandy
                                      _____________________________________________________________________________________________________________


                                       UNITED STATES BANKRUPTCY JUDGE/3
